                   Case 5:17-cr-00068-EJD Document 337 Filed 06/12/20 Page 1 of 1




                                      UNITED STATES DISTRICT COURT

                                    NORTHERN DISTRICT OF CALIFORNIA

                                             CRIMINAL MINUTES

Date: June 12, 2020                   Time: 10:20 - 10:50 am           Judge: Edward J. Davila
                                      Total Time: 30 Mins.
Case No.: 17-cr-00068-EJD- Case Name: UNITED STATES v. Alexander Martinez-Flores(P)(C)(I)
7

Attorney for Plaintiff: Stephen Meyer
Attorney for Defendant: Josh Cohen

 Deputy Clerk: Adriana M. Kratzmann                     Court Reporter: Irene Rodriguez

 Interpreter: Lupita Arce (Spanish)                     Probation Officer: Kyle Pollak


                                PROCEEDINGS – SENTENCING Via Zoom Webinar

Defendant is present, in-custody and assisted by the Spanish language interpreter. Hearing held.
Defendant is hereby committed to the custody of the Bureau of Prisons (BOP) to be imprisoned
for a term of 360 months. This term consists of 240 months on each of Cts. 1 and 2 of the Second
Superseding Indictment (Dkt. 147 filed 8/16/2018) and 120 months on Ct. 11, said term to be
served concurrent to one another, and 120 months on Ct. 14, to be served consecutively to all other
counts.
The Court imposed a 5-year term of supervised release. This term consists of 5 years on Cts. 1 and
14 and 3 years as to Cts. 2 and 11, said terms shall run concurrently to one another. The Court
adopts the Probation Officer’s recommendations for standard and special conditions (SEE
JUDGMENT).
$400 Special Assessment Fee imposed due immediately; Fine waived;
Defendant is remanded to the custody of the BOP;
The Government orally requests that the Court dismiss the underlying open Counts in the previous
Indictment and that Cts. 12 and 13 be dismissed. The Court ordered those Indictments and those counts
dismissed as to this defendant.
The Court orders the defendant’s interest in the forfeiture items be forfeited.




                                                                                          Adriana M. Kratzmann
    P/NP: Present, Not Present
                                                                                              Courtroom Deputy
    C/NC: Custody, Not in Custody
                                                                                                 Original: Efiled
    I: Interpreter
                                                                                                            CC:
